[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE #109
"If facts provable under the allegations would support a defense or a cause of action, the motion to strike must be denied."RK Constructors Inc. v. Fusco Corp. , 231 Conn. 381, 384,650 A.2d 153 (1994). The motion to strike the first, second and third counts of the plaintiff Rosati's amended complaint are denied. The motion to strike count one is denied because the plaintiff has plead the elements necessary to state a legally sufficient claim for fraudulent misrepresentation against the defendant. The motion to strike count two is denied because a single act of misconduct can constitute a violation of CUTPA. See Bonnell v. United ParcelService, Superior Court, judicial district of Danbury, Docket No. 315927 February 7, 1997, Grogins, J.) and Diversified FinancialSystems v. Mushkin, Superior Court, judicial district of Litchfield, Docket No. 68796 (April 23, 1996, Pickett, J.). Finally, the motion to strike count three is denied because the plaintiff has plead all of the elements necessary to state a legally sufficient claim for negligent misrepresentation.
Ford, J.